Order entered May 13, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00217-CV

 TRU EXPLORATION, LLC, TRU EXPLORATION "CREATING TRU PARTNERS",
        LLC, TRENT TRUBENBACH AND DONNA BURTON, Appellants

                                               V.

 ENERGY EXPLORATION I, LLC AND ENERGY EXPLORATION II, LLC, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-00031-2015

                                           ORDER
       We GRANT appellants’ May 6, 2015 unopposed first motion to extend time to file

response to appellee’s letter stating the appeal has become moot because the parties have decided

to arbitrate the claims and DEEM timely the response filed May 12, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE